DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments regarding the 103 rejections of claims 1-14 have been fully considered but they are not persuasive. The Applicant makes one primary argument – that the previously cited references, Vanko in particular (including incorporated reference US 2015/0111480) does not teach a Phase Angle switching unit designed to switch between AC and DC operation.  Applicant makes a non-sensical argument that the citation of a rectifier circuit by the Examiner does not provide evidentiary support for the function of the rectifier, and therefore represents “official notice”.  First, the Examiner notes that the incorporated reference is correctly and explicitly cited by the Examiner as containing this feature.  The Examiner further notes that a citation need only cite to a level of detail that would allow one having ordinary skill in the art to ascertain the existence of the claimed feature from the reference.  The Examiner assumes that the Applicant has ordinary skill in the art, and the basic capabilities to perform a simple search of an engineering term.  A simple google search of the term “rectifier circuit” provides a following definition – “Rectifier circuit - Rectification is the conversion of alternating current (AC) to direct current (DC)” (https://www.allaboutcircuits.com/textbook/semiconductors/chpt-3/rectifier-circuits/).
Furthermore, the Vanko’480 (US 2015/0111480) reference, which is explicitly incorporated by reference,  provides an explicit definition of a rectifier.  Regarding the rectifier, the reference further describes the use and features of the cited rectifier in paragraph [0005], “[0005] A handheld grinder is presented….and a circuit board residing in the housing, the circuit board having thereon a rectifier configured to receive power from an alternating current (AC) power source and operable to convert an alternating current to a direct current, a switching arrangement having a plurality of motor switches connected electrically between the rectifier and the electric motor and operates to deliver the direct current from the rectifier to the electric motor, a capacitor connected electrically between the rectifier and the switching arrangement, wherein the capacitor is coupled in parallel across the rectifier, a driver circuit interfaced with the motor switches and operable to control switching operation of the motor switches, and a power switch connected electrically between the rectifier and the driver circuit and operable by a tool operator to selectively energize the driver circuit and thereby power on the grinder disk”. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 and all subsequent dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 14, the claim limitation “controlling switching over between alternating-current operation and direct-current operation using the switching unit, thereby terminating the provision of electrical energy to the at least one drive unit after storing the kinetic energy” is not supported by specification.  In particular, the Examiner is unable to find any language linking the causality of the termination of the provision of electrical energy to the switching over between AC and DC operation.  Therefore, this limitation represents both a written description violation and a new matter situation.  The Examiner recommends the removal of this limitation.  In the interest of compact prosecution, the Examiner will separate the limitation into its two components, removing the term “thereby”. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 14, the claim limitation “controlling switching over between alternating-current operation and direct-current operation using the switching unit, thereby terminating the provision of electrical energy to the at least one drive unit after storing the kinetic energy” renders the claim indefinite, as the switching from AC to DC does not have any relationship to terminating the provision of electrical energy to the drive, and further the specification does not provide for any causality between the switching from AC to DC power and the termination of the provision of electrical energy to the drive.  In the interest of compact prosecution, the Examiner will separate the limitation into its two components, removing the term “thereby”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vanko, (US 11047528)(Vanko incorporates by reference Vanko, US 2015/0111480, hereinafter Vanko’480),  in view of DeCicco, (US 6680596).

Regarding claim 1, Vanko discloses: A power tool device for a portable power tool (Fig. 1, power tool 10), comprising: 

at least one coupling unit (Fig. 1, spindle 24) configured to couple a work tool (Col. 4, line 26, “a spindle 24 arranged to be coupled to a grinding or cutting disc (not shown) via a flange (or threaded nut) 25”), 

at least one drive unit (Fig. 1, gear case 14) configured to drive the at least one coupling unit (Col. 4, line 26, “gear case 14 housing a gear set (not shown) that drives a spindle 24”); 

at least one function unit (The Examiner notes that the specification, Page 5, 2nd paragraph indicates that the function unit serves a braking function – “It is additionally proposed that the function be a safeguard function and/or a convenience function. …  Particularly preferably, the safeguard function and/or the convenience function provide/provides a braking function” - Col. 3, line 38, “universal motor having an electronic regenerative brake which is configured to have four brushes that are adapted to be brought into selective contact with the commutator of the armature of the motor.”),

a switching unit  (Col. 4, line 63; “Power tool 10 may for example include a rectifier circuit”, Fig. 9, rectifier circuit 220.  The Vanko’480 incorporated reference delves far deeper into this limitation -  “[0005] A handheld grinder is presented….and a circuit board residing in the housing, the circuit board having thereon a rectifier configured to receive power from an alternating current (AC) power source and operable to convert an alternating current to a direct current, a switching arrangement having a plurality of motor switches connected electrically between the rectifier and the electric motor and operates to deliver the direct current from the rectifier to the electric motor, a capacitor connected electrically between the rectifier and the switching arrangement, wherein the capacitor is coupled in parallel across the rectifier, a driver circuit interfaced with the motor switches and operable to control switching operation of the motor switches, and a power switch connected electrically between the rectifier and the driver circuit and operable by a tool operator to selectively energize the driver circuit and thereby power on the grinder disk”) designed for phase angle control (this is a known function of a rectifier circuit, further see Vanko’480, [0005]), for switching over between alternating-current operation and direct-current operation (this is a known function of a rectifier circuit, further see Vanko’480, [0005]), and as a main switch (Col. 4, line 63; “Power tool 10 may for example include a rectifier circuit adapted to generate a positive current waveform from the AC power line. An example of such a tool and circuit may be found in US Patent Publication No. 2015/0111480, filed Oct. 18, 2013, which is incorporated herein by reference in its entirety.” - further see Vanko’480, [0005]).  

Vanko does not explicitly disclose: a recuperation unit that is configured, in at least one deactivated state of the drive unit, to provide electrical energy to supply at least one function unit using kinetic energy at least of the coupling unit.  

DeCicco teaches: a recuperation unit (DeCicco - Abstract, “An electric motor having a regenerative braking capability “) that is configured, in at least one deactivated state of the drive unit (DeCicco - Col. 2, line 37, “When the motor switch assembly is switched to stop the motor, the switch assembly causes the activating mechanism to first lift the running brushes from the surface of the commutator and then place the braking brushes onto the commutator surface.”), to provide electrical energy to supply at least one function unit (The Examiner notes that the specification, Page 5,  2nd paragraph indicates that the function unit serves a braking function – “It is additionally proposed that the function be a 
safeguard function and/or a convenience function. …  Particularly preferably, the safeguard function and/or the convenience function provide/provides a braking function” - DeCicco - Col. 3, line 38, “an electronic regenerative brake which is configured to have four brushes that are adapted to be brought into selective contact with the commutator of the armature of the motor.”) using kinetic energy at least of the coupling unit (Col. 1, line 24, “Known electronic braking systems for universal motors employ some type of regenerative braking technique, which is based upon the fact that all motors can exhibit generator characteristics. When a tool is switched off, therefore, the motor behaves similarly to a generator in that power is generated for as long as the armature keeps spinning and a magnetic field from the stator exists.”).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the power tool of Vanko by including the recuperation unit of DeCicco, thereby combining prior art elements in a predictable fashion to achieve a predictable result.  The benefit of the installation of this recuperation unit is that it allows for the use of excess mechanical energy that would ordinarily be wasted in order to store and charge the batteries of the device.  Furthermore, as discussed in DeCicco, regenerative braking minimizes coast down time, which increases user safety, such as when a circular saw blade remains in motion.

Regarding claim 2, the modified Vanko discloses: the at least one function unit (DeCicco - Col. 3, line 38, “universal motor having an electronic regenerative brake which is configured to have four brushes that are adapted to be brought into selective contact with the commutator of the armature of the motor.”) is configured to provide at least one function (The regenerative brake provides breaking), in the deactivated state of the at least one drive unit (DeCicco - Col. 2, line 37, “When the motor switch assembly is switched to stop the motor, the switch assembly causes the activating mechanism to first lift the running brushes from the surface of the commutator and then place the braking brushes onto the commutator surface.”).  

Regarding claim 3, the modified Vanko discloses: wherein the at least one function (DeCicco - Col. 3, line 38, “universal motor having an electronic regenerative brake which is configured to have four brushes that are adapted to be brought into selective contact with the commutator of the armature of the motor.”) comprises at least one of a safeguard function (The regenerative brake provides breaking) and a convenience function.  
 
Regarding claim 4, the modified Vanko discloses: wherein the at least one function unit comprises a braking unit (DeCicco - Col. 3, line 38, “universal motor having an electronic regenerative brake which is configured to have four brushes that are adapted to be brought into selective contact with the commutator of the armature of the motor.”) configured to brake  (The regenerative brake provides breaking) at least one of the coupling unit (Fig. 1, spindle 24) and the work tool (Vanko - Col. 4, line 26, “a spindle 24 arranged to be coupled to a grinding or cutting disc (not shown) via a flange (or threaded nut) 25”).  

Regarding claim 5, the modified Vanko discloses:  wherein the function unit (DeCicco - Col. 3, line 38) has a control unit (Both Vanko and DeCicco have a control unit that controls the electronic operations of the device.  As these units are adaptable to the need at hand, they can be cited interchangeably – Vanko – Figs. 8-9, controller 230; DeCicco - Fig. 3, controller 130) configured for at least one of partial automatic open-loop (DeCicco - Col. 4, line 41, “braking circuit loop will be open circuited and no current flow will occur through lines 48,”) and closed-loop control of an adaptable braking function of the braking unit (DeCicco - Col. 4, line 19, “For activating the regenerative braking action, the brushes 18 and 20 are lowered into contact with the commutator 12 and a closed loop through these brushes, the resistor, the field coils 36 and 40 is created which provides the regenerative braking action.”).  

Regarding claim 6, the modified Vanko discloses:  wherein the drive unit and the braking unit are realized at least partially as one piece with each other (Col. 3, line 38, “universal motor having an electronic regenerative brake which is configured to have four brushes that are adapted to be brought into selective contact with the commutator of the armature of the motor.”).  

Regarding claim 7, the modified Vanko discloses:  wherein the drive unit and the recuperation unit are realized at least partially as one piece with each other (Col. 3, line 38, “universal motor having an electronic regenerative brake which is configured to have four brushes that are adapted to be brought into selective contact with the commutator of the armature of the motor.”).  

Regarding claim 8, the modified Vanko discloses: wherein the recuperation unit is configured to provide the electrical energy independently of an external energy supply (Col. 1, line 24, “Known electronic braking systems for universal motors employ some type of regenerative braking technique, which is based upon the fact that all motors can exhibit generator characteristics. When a tool is switched off, therefore, the motor behaves similarly to a generator in that power is generated for as long as the armature keeps spinning and a magnetic field from the stator exists.”).  
  
Regarding claim 9, the modified Vanko discloses: a monitoring unit configured to determine a loss of the external energy supply (Vanko - Col. 12, line 27, “the control unit 208 is configured to monitor the voltage across the DC bus line”).  

Regarding claim 11, the modified Vanko discloses: a current sensor unit (Vanko discloses that the control unit senses the current - Col. 8, line 47, “when the control unit 208 senses or receives a signal indicative of the current …”) designed to measure a motor current in at least one activated state of the drive unit (Col. 8, lines 44 – Col. 9, line3 disclose the control unit 208 both monitoring the current as well as directing the motor activity), to measure a braking current in the at least one deactivated state of the drive unit (Fig. 20 gives a visual depiction of the electricity monitoring sensor unit (Figure 20 describes the monitoring of voltage. However, based upon OHMS law, the monitoring of voltage would also give indication of current, and vice versa) in regards to braking – Col. 12, line 49, “FIG. 20 depicts an exemplary process executed by control unit 208, according to an embodiment. In this process, which starts at 500, the control unit 208 executed motor coasting at 502, whereby the control unit 208 deactivates all motor switches. This may be done independently of a braking process, or as a part of "soft brake" execution.”), and for diagnosis of the switching unit (Fig. 9, shows a detailed circuit schematic of the device, including the rectifier circuit 220 and the other circuit devices such as the controller 230 and the power switch circuit).  

Regarding claim 12, the modified Vanko discloses: a voltage transformer unit (Col. 4, line 53 - Col. 5, line 4, discuss, in explicit detail, the use of an AC/DC transformer; “However, in alternate embodiments power tool can be corded, AC-powered tools. For instance, in place of the battery receiver and battery pack, the power tool 10 include an AC power cord coupled to a transformer block to condition and transform the AC power for use by the components of the power tools.”).   wherein the power tool device is configured that, in at least one activated state of the drive unit to supply electrical energy from an external alternating-current power supply system to the voltage transformer unit and configured, in the at least one deactivated state of the drive unit, to supply electrical energy to the voltage transformer unit using by the recuperation unit (see Figures 8-9 for a complete breakdown of the circuitry of the device).  

Regarding claim 13, the modified Vanko discloses: at least one power tool device (Fig. 1, power tool 10), the at least one power tool device including at least one coupling unit (Fig. 1, spindle 24) configured to couple a work tool (Col. 4, line 26, “a spindle 24 arranged to be coupled to a grinding or cutting disc (not shown) via a flange (or threaded nut) 25”), 

at least one drive unit (Fig. 1, gear case 14) configured to drive the at least one coupling unit (Col. 4, line 26, “gear case 14 housing a gear set (not shown) that drives a spindle 24”), and 

a recuperation unit that, in at least one deactivated state of the drive unit, provides electrical energy to supply at least one function unit using kinetic energy at least of the coupling unit,

a switching unit  (Col. 4, line 63; “Power tool 10 may for example include a rectifier circuit”, Fig. 9, rectifier circuit 220.  The Vanko’480 incorporated reference delves far deeper into this limitation -  “[0005] A handheld grinder is presented….and a circuit board residing in the housing, the circuit board having thereon a rectifier configured to receive power from an alternating current (AC) power source and operable to convert an alternating current to a direct current, a switching arrangement having a plurality of motor switches connected electrically between the rectifier and the electric motor and operates to deliver the direct current from the rectifier to the electric motor, a capacitor connected electrically between the rectifier and the switching arrangement, wherein the capacitor is coupled in parallel across the rectifier, a driver circuit interfaced with the motor switches and operable to control switching operation of the motor switches, and a power switch connected electrically between the rectifier and the driver circuit and operable by a tool operator to selectively energize the driver circuit and thereby power on the grinder disk”) designed for phase angle control (this is a known function of a rectifier circuit, see [0005]), for switching over between alternating-current operation and direct-current operation (this is a known function of a rectifier circuit, see [0005]), and as a main switch (Col. 4, line 63; “Power tool 10 may for example include a rectifier circuit adapted to generate a positive current waveform from the AC power line. An example of such a tool and circuit may be found in US Patent Publication No. 2015/0111480, filed Oct. 18, 2013, which is incorporated herein by reference in its entirety.” - further see Vanko’480, [0005]).  

Vanko does not explicitly disclose: a recuperation unit that is configured, in at least one deactivated state of the drive unit, to provide electrical energy to supply at least one function unit (Vanko - Col. 3, line 38, “universal motor having an electronic regenerative brake which is configured to have four brushes that are adapted to be brought into selective contact with the commutator of the armature of the motor.”) using kinetic energy at least of the coupling unit.  

De Cicco teaches: a recuperation unit (Abstract, “An electric motor having a regenerative braking capability “) that is configured, in at least one deactivated state of the drive unit (Col. 2, line 37, “When the motor switch assembly is switched to stop the motor, the switch assembly causes the activating mechanism to first lift the running brushes from the surface of the commutator and then place the braking brushes onto the commutator surface.”), to provide electrical energy to supply at least one function unit (The Examiner notes that the specification, Page 5,  2nd paragraph indicates that the function unit serves a braking function – “It is additionally proposed that the function be a safeguard function and/or a convenience function. …  Particularly preferably, the safeguard function and/or the convenience function provide/provides a braking function” - Col. 3, line 38, “an electronic regenerative brake which is configured to have four brushes that are adapted to be brought into selective contact with the commutator of the armature of the motor.”) using kinetic energy at least of the coupling unit (Col. 1, line 24, “Known electronic braking systems for universal motors employ some type of regenerative braking technique, which is based upon the fact that all motors can exhibit generator characteristics. When a tool is switched off, therefore, the motor behaves similarly to a generator in that power is generated for as long as the armature keeps spinning and a magnetic field from the stator exists.”).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the power tool of Vanko by including the recuperation unit of De Cicco, thereby combining prior art elements in a predictable fashion to achieve a predictable result.  The benefit of the installation of this recuperation unit is that it allows for the use of excess mechanical energy that would ordinarily be wasted in order to store and charge the batteries of the device.  Furthermore, as discussed in DeCicco, regenerative braking minimizes coast down time, which increases user safety, such as when a circular saw blade remains in motion.

Regarding claim 14, Vanko discloses: A method for operating a power tool device (Fig. 1, power tool 10) comprising at least one coupling unit (Fig. 1, spindle 24) configured to couple a work tool (Col. 4, line 26, “a spindle 24 arranged to be coupled to a grinding or cutting disc (not shown) via a flange (or threaded nut) 25”), and at least one drive unit  (Fig. 1, gear case 14) configured to drive the at least one coupling unit (Col. 4, line 26, “gear case 14 housing a gear set (not shown) that drives a spindle 24”), the method comprising; 

providing phase angle controlled electrical energy  (Col. 4, line 63; “Power tool 10 may for example include a rectifier circuit”, Fig. 9, rectifier circuit 220) to the at least one drive unit (Figs. 8-9 provide a schematic of the power systems, thus meeting the claim limitations); using a switching angle unit as a main switch, the switching unit providing the phase angle control (this is a known function of a rectifier circuit):

and controlling switching over between alternating-current operation and direct-current operation using the switching unit (Col. 4, line 63; “Power tool 10 may for example include a rectifier circuit adapted to generate a positive current waveform from the AC power line. An example of such a tool and circuit may be found in US Patent Publication No. 2015/0111480, filed Oct. 18, 2013, which is incorporated herein by reference in its entirety.” – further see Vanko’480, [0005]), 

Vanko does not explicitly disclose:  storing kinetic energy in at least one of the at least one coupling unit and the work tool; 

terminating the provision of electrical energy to the at least one drive unit after storing the kinetic energy; and 

supplying at least one function unit with energy from a recuperation device using the stored kinetic energy after terminating the provision of electrical energy to the at least one drive unit.  

DeCicco teaches: storing kinetic energy in at least one of the at least one coupling unit and the work tool (DeCicco - Col. 1, line 24, “Known electronic braking systems for universal motors employ some type of regenerative braking technique, which is based upon the fact that all motors can exhibit generator characteristics. When a tool is switched off, therefore, the motor behaves similarly to a generator in that power is generated for as long as the armature keeps spinning and a magnetic field from the stator exists.”); 

terminating the provision of electrical energy to the at least one drive unit after storing the kinetic energy (DeCicco - Col. 1, line 24, “Known electronic braking systems for universal motors employ some type of regenerative braking technique, which is based upon the fact that all motors can exhibit generator characteristics. When a tool is switched off, therefore, the motor behaves similarly to a generator in that power is generated for as long as the armature keeps spinning and a magnetic field from the stator exists.”); and 

	


supplying at least one function unit with energy from a recuperation device using the stored kinetic energy after terminating the provision of electrical energy to the at least one drive unit (DeCicco -The paragraph beginning at Col. 4, line 19 contains an in-depth breakdown of the recuperation device.  Specific to this limitation, line 25 states, “The resistor 50 in the braking circuit creates a load across the circuit loop which when not running as a motor and still spinning, behaves in a manner similar to a generator in that power is generated for as long as the tool keeps spinning.”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the power tool of Vanko by including the recuperation unit of DeCicco, thereby combining prior art elements in a known fashion to achieve a predictable result.  The benefit of the installation of this recuperation unit is that it allows for the use of excess mechanical energy that would ordinarily be wasted to store and charge the batteries of the device.  Furthermore, as discussed in DeCicco, regenerative braking minimizes coast down time, which increases user safety, such as when a circular saw blade remains in motion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731